IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
In the Matter of the Marriage of           )       No. 81236-0-I
                                           )
BEILEI GUO,                                )
                                           )
                                                   DIVISION ONE
                     Respondent,           )
                                           )
       and                                 )
                                           )
JIE REN,                                   )       UNPUBLISHED OPINION
                                           )
                     Appellant.            )
                                           )

       VERELLEN, J. — Under RCW 26.09.191(2)(a)(iii), a trial court can limit a

parent’s residential time due to a history of domestic violence. Because

substantial evidence establishes that Jie Ren physically abused his former wife,

Beilei Guo, makes ongoing threats to her, suffers decompensating mental health

because of a delusional disorder, lacks anger management, and causes Guo and

his two daughters to fear him, the court did not abuse its discretion in entering a

parenting plan restricting his residential time.

       Ren fails to establish the trial court abused its discretion or denied due

process in its management of the trial, or erred in its division of property.

       Therefore, we affirm.
No. 81236-0-I/2


                                      FACTS

      On February 21, 2004, Jie Ren married Beilei Guo in Shanghai, China.

Before moving to the United States, Ren physically abused Guo twice. In 2013,

Ren, Guo, and their two daughters moved to Bellevue, Washington.

      On October 10, 2018, Guo filed for divorce. Jude McNeil, a parenting plan

evaluator and guardian ad litem, was appointed to make recommendations to the

court as to the parenting plan and Ren’s mental health.

      That November, Guo moved into an apartment with their two daughters and

obtained a temporary domestic violence protection order (DVPO) against Ren. In

December, Ren was arrested for violating the temporary DVPO when he

attempted to pick up one of his daughters from the bus stop.

      After the temporary orders were entered, Ren’s mental health deteriorated.

Ren kept guns “everywhere” in the house.1 Ren sent Guo threatening messages,

including that he would “never let her go,” that he would “come to find” her, and

that he found a cemetery for her body.2 Ren called himself an “amazing American

superhero” and “God’s messenger.”3

      In January 2019, the trial court ordered a one-year DVPO that suspended

Ren’s visitation with his daughters and entered an order to surrender weapons.

Ren surrendered 22 guns and 33 knives to the Bellevue Police Department.




      1   Report of Proceedings (RP) (Oct. 24, 2019) at 583.
      2   Id. at 594-96.
      3   Clerk’s Papers at 336-37.



                                         2
No. 81236-0-I/3


       McNeil referred Ren to Dr. Yie-Wen Kuan for psychological testing. Dr.

Kuan, a native Mandarin speaker and an immigrant from Taiwan, evaluated Ren

and diagnosed him with a persecutory type of delusional disorder.

       After a six-day bench trial, the trial court entered oral findings and

conclusions, which were later supplemented by written findings of fact and

conclusions of law. Based upon the recommendations of McNeil and Dr. Kuan,

the court entered a phased parenting plan, allowing Ren to begin limited daytime

residential visits upon completing six months of treatment if the psychiatrist

recommends visits and confirms the visits pose no safety threat to his daughters.4

The plan provides that a post-decree guardian ad litem (GAL) evaluation is

required before any overnight visits are allowed. The court noted that these

restrictions were “for both domestic violence and Mr. Ren’s long struggle with his

mental health.”5 The trial court entered a final divorce decree.6

       The trial court also imposed a “lifetime” DVPO that included Guo and their

daughters, but expressly provided that if Ren was “fully compliant with all of the

treatment set forth in the parenting plan . . . then [he] may ask the court to modify

the protection order.”7

       Ren appeals.




       4   McNeil had recommended an initial phase of four months’ treatment.
       5   RP (Dec. 5, 2019) at 1013.
       6On January 13, 2020, the court entered an amended divorce decree,
which corrected the address of the parties’ residential home.
       7   RP (Dec. 5, 2019) at 1048.



                                           3
No. 81236-0-I/4


                                      ANALYSIS

I. Parenting Plan

       Ren argues that the trial court failed to “reasonably calculate” the

restrictions imposed on the parenting plan in accordance with RCW 26.09.191.

       We review a trial court’s determinations on the provisions of a parenting

plan for abuse of discretion.8 A trial court abuses its discretion when its decisions

are based on untenable grounds or made for untenable reasons.9

       RCW 26.09.191(2)(a)(iii) permits a trial court to impose restrictions in a

parenting plan when a parent has engaged in “a history of acts of domestic

violence.” Domestic violence is defined as “[p]hysical harm, bodily injury, assault,

or the infliction of fear of imminent physical harm, bodily injury or assault, sexual

assault, or stalking.”10 A “showing [of] past violence” and “present fear” are

sufficient to support a finding of domestic violence.11

       Ren does not challenge the trial court’s findings of fact about domestic

violence, making them verities on appeal.12 Instead, he appears to argue that the

trial court’s finding of domestic violence was inadequate because the court did not

make a finding in accordance with the “clinical definition of domestic violence.”13


       8   Katare v. Katare, 175 Wn.2d 23, 35, 283 P.3d 546 (2012); In re Marriage
of Littlefield, 133 Wn.2d 39, 46-47, 940 P.2d 1362 (1997).
       9   Katare, 175 Wn.2d at 35.
       10   RCW 26.50.010(3).
       11   Barber v. Barber, 136 Wn. App. 512, 516, 150 P.3d 124 (2007).
       12
       Brewer v. Brewer, 137 Wn.2d 756, 766, 976 P.2d 102 (1999) (citing
Moreman v. Butcher, 126 Wn.2d 36, 39, 891 P.2d 725 (1995)).
       13   Appellant’s Br. at 21.



                                           4
No. 81236-0-I/5


But section .191(2)(a)(iii) allows restrictions upon a finding of “a history of domestic

violence as defined in RCW 26.50.010(3),” and, as noted above, it is well-

established that a history of domestic violence and a showing of present fear allow

a finding of statutory domestic violence.14 Ren provides no controlling authority to

support the proposition that a finding of abuse must satisfy the clinical rather than

legal definition of domestic violence. The issue is whether the court abused its

discretion by imposing .191 restrictions.

       Guo testified that Ren was physically violent with her twice in China. The

first incident occurred when Guo was watching a movie with a friend and forgot to

return Ren’s phone call. When she returned home, he slapped her “hard” across

the face.15 Ren does not dispute this happened. She stated the second incident

occurred when Ren wanted to “go out with friends.”16 She took his keys away in

an attempt to stop him, and “he tried to choke” her.17 Guo stated that Ren has

not been physically violent with her since they arrived in the United States, but

when he loses his temper, he will “speed up the car . . . threatening [to] crash” or

“yell at us.”18 She also testified “[h]e threatened, that I should have the cemetery

for myself or use a weapon to solve the problems.”19 Guo testified that even after




       14   Barber, 136 Wn. App. at 513.
       15   RP (Dec. 5, 2019) at 1005.
       16   RP (Dec. 5, 2019) at 1004-05; RP (Oct. 29, 2019) at 632-33.
       17   RP (Oct. 29, 2019) at 632.
       18   Id. at 633.
       19   Id. at 634.



                                            5
No. 81236-0-I/6


moving into an apartment with her daughters, she still feels “scared” because

Ren has appeared at her apartment building “many times.”20

       McNeil testified that Guo was “really scared” about the amount of guns

and knives Ren had.21 McNeil thought Guo’s fear was credible because in

domestic violence cases “if there ever was physical abuse, then what happens

is the people—it’s a control tactic in that the victim can remember the abuse

and so they’re fearful that could happen again.”22 McNeil also testified that

both daughters told her that they were fearful and nervous when Ren was

around. And Dr. Kuan diagnosed Ren with a persecutory type of delusional

disorder.

       The trial court’s unchallenged finding is that Ren has a history of

physical abuse, and trial testimony demonstrated Guo and her daughters still

fear him. The older daughter does not feel safe with him “due to his confusing

behavior and problems with anger.”23 The younger daughter was especially

upset about Ren kicking the family dog and was scared when he shouted.

This is sufficient to support a finding of statutory domestic violence. As a

result, the trial court found it was “appropriate to enter limitations in the

parenting plan for both domestic violence and Mr. Ren’s long struggle with his




       20   Id. at 605-06.
       21   RP (Oct. 22, 2019) at 185.
       22   Id. at 185-86.
       23   Id. at 191.



                                            6
No. 81236-0-I/7


mental health.”24 Ren fails to establish that the court abused its broad

discretion.

       Ren contends that the court’s RCW 26.09.191 restrictions violated his

right to parent because .191(2)(a) does not give the court the “‘authority to

[completely] eliminate residential time.’”25 Ren appears to argue that when the

trial court granted Guo a “lifetime” DVPO that included their daughters, the

court “effectively eliminated” Ren’s residential time. But Ren’s argument is

misguided.

       The court found that Ren engaged in domestic violence under

.191(2)(a)(iii), which allowed it to limit his residential time. The court also

found that Ren was suffering from a “long struggle” with his mental health,

which “gets in the way of his ability to parent.”26 Contrary to Ren’s assertion,

the court did not completely eliminate Ren’s residential time. Instead, in

accordance with the recommendations of McNeil and Dr. Kuan, the court

entered a phased parenting plan. The parenting plan provides for residential

time to begin phasing in after six months of successful treatment; Ren controls

whether he will comply with the parenting plan’s requirements.27 If he



       24   RP (Dec. 5, 2019) at 1013.
        Appellant’s Br. at 8-12 (quoting In re Marriage of Underwood, 181 Wn.
       25

App. 608, 611, 326 P.3d 793 (2014)).
       26   CP at 55; RP (Dec. 5, 2019) at 1013-14.
       27 To the extent Ren argues the trial court doomed any efforts to comply
with treatment requirements by failing to award him adequate assets to obtain the
required therapy, we note that in response to similar arguments raised in his
motion for reconsideration, the trial court suggested “checking with Dr. Muagan


                                            7
No. 81236-0-I/8


complies, he can petition the court to modify the DVPO and resume residential

time with his daughters. The trial court did not abuse its discretion in entering

the parenting plan or the DVPO.

II. Trial Management

       Ren appears to contend that the court’s management of the trial denied him

due process because the six-day bench trial was inadequate, and he was not

afforded sufficient time to confer with his counsel prior to trial.

       “‘The fundamental requirement of due process is the opportunity to be

heard at a meaningful time and in a meaningful manner.’”28 Ren appears to

challenge the court’s management of trial and does not argue he was denied any

specific statutory or procedural protection.

       We review the judge’s trial management decisions for abuse of discretion.29

A trial court abuses its discretion when its decision is based on untenable grounds

or made for untenable reasons.30 Whether those decisions violated Ren’s

procedural due process rights are a question of law reviewed de novo.31 When




and Asian Counseling and Referral” to find an available psychiatrist. CP at 52.
The record on appeal does not establish treatment is unavailable to Ren.
       28Gourley v. Gourley, 158 Wn.2d 460, 467, 145 P.3d 1185 (2006) (internal
quotation marks omitted) (quoting Mathews v. Eldridge, 424 U.S. 319, 333, 96 S.
Ct. 893, 47 L. Ed. 2d 18 (1976)).
       29
        Peluso v. Barton Auto Dealerships, Inc., 138 Wn. App. 65, 69, 155 P.3d
978 (2007); State v. Rehak, 67 Wn. App. 157, 162, 834 P.2d 651 (1992).
       30   Rehak, 67 Wn. App. at 162.
       31Aiken v. Aiken, 187 Wn.2d 491, 501, 387 P.3d 680 (2017) (citing Wash.
Indep. Tel. Ass’n v. Wash. Utils. & Transp. Comm’n, 149 Wn.2d 17, 24, 65 P.3d
319 (2003)).



                                            8
No. 81236-0-I/9


evaluating an alleged procedural due process violation, we weigh “(1) the private

interest impacted by the government action; (2) ‘the risk of an erroneous

deprivation of such interest through the procedures used, and the probable value,

if any, of additional or substitute procedural safeguards,’ and (3) the government

interest, including the additional burden that added procedural safeguards would

entail.”32

        Here, the first Mathews factor favors Ren because he has a fundamental

interest in parenting his daughters.33 The third Mathews factor does not, however,

because the “government has an equally compelling interest in protecting children

and preventing domestic violence or abuse.”34 Regarding the second Mathews

factor, Ren argues three trial management decisions were deficient: the court’s

decision to grant a 30-day, rather than 90-day, continuance, the court’s allocation

of trial days between the parties, and the court’s reliance on Dr. Kuan’s evaluation

and testimony. Thus, this question turns on whether the court’s exercise of

discretion in managing the trial risked erroneously depriving Ren of his right to

parent.

        Ren argues he was unable to prepare for trial because the court did not

grant him a 90-day continuance. A trial court’s decision to deny a motion to




        32   Gourley, 158 Wn.2d at 468 (quoting Mathews, 424 U.S. at 333).
        33   Aiken, 187 Wn.2d at 502.
        34   Id. (citing Gourley, 158 Wn.2d at 468).



                                             9
No. 81236-0-I/10


continue will be affirmed “‘unless no reasonable judge would have reached the

same conclusion.’”35

       Ren sought a 90-day continuance because he obtained new counsel. In

response to Ren’s counsel’s motion to continue, Guo submitted a declaration

stating that the divorce had been pending for over a year, that “[a]t least ten times

Jie Ren came to the apartment where my children live and I live and stayed there

for hours,” and “[t]he fear and harm of his behaviors are terribly affecting me and

my children from living a normal life.”36 The court balanced these interests by

granting Ren a 30-day continuance. Because Ren fails to demonstrate any

specific prejudice from the duration of this continuance or that the outcome of trial

would have been different had a 90-day continuance been granted,37 Ren fails to

establish the court abused its discretion.

       Ren argues the court allocated Guo more time to present her case,

preventing him from meaningfully arguing his position. The trial court conducted a

six-day bench trial. The court was very flexible, accommodating witness’s

schedules by allowing them to testify when available rather than requiring them to

testify during their party’s case in chief. Additionally, witnesses that were listed by

both parties were only called once, and the court requested declarations from


       35In re Welfare of N.M., 184 Wn. App. 665, 673, 346 P.3d 762 (2014)
(quoting In re Marriage of Landry, 103 Wn.2d 807, 809-10, 669 P.2d 214 (1985)).
       36   CP at 89.
       37 See N.M., 184 Wn. App. at 673 (to show a procedural due process
violation from denial of a continuance, a parent must demonstrate specific
prejudice or that the outcome of trial would have been different) (citing In re
Welfare of R.H., 176 Wn. App. 419, 425, 309 P.3d 620 (2013)).



                                          10
No. 81236-0-I/11


witnesses on both sides whose “live testimony” would not be beneficial to the

case.38 And when Ren’s counsel told the court that he was unavailable for one of

the scheduled trial days because he was moving, the trial court accommodated his

schedule. Notably, Ren’s counsel never objected to the amount of time he was

provided at trial. Because the record establishes both parties had an adequate

opportunity to present their cases due to the trial court’s accommodations, Ren

fails to show the court abused its discretion.

       Ren argues the court’s reliance on Dr. Kuan’s evaluation was improper and

denied him due process because Dr. Kuan was not “culturally competent.” Even

assuming a parent in this setting has a right to a culturally competent evaluator,

Ren fails to show Dr. Kuan was not culturally competent. Dr. Kuan is a fluent and

native Mandarin speaker, administered her evaluation in Mandarin, and

demonstrated knowledge of political and cultural concerns raised by Ren. Ren

specifically challenged Dr. Kuan’s fluency in Mandarin, a claim rejected by Dr.

Kuan as “laughable.”39 The trial court is in the best position to determine whether

there was a language barrier and the cultural suitability of the evaluation.40 The

court viewed Dr. Kuan’s evaluation as credible by choosing to rely upon it. The

trier of fact is solely responsible for making credibility determinations.41 Ren fails




       38   RP (Oct. 24, 2019) at 477-80.
       39   RP (Oct. 23, 2019) at 370.
       40   State v. Sisouvanh, 175 Wn.2d 607, 628-29, 290 P.3d 942 (2012).
       41   Morse v. Antonellis, 149 Wn.2d 572, 574, 70 P.3d 125 (2003).



                                            11
No. 81236-0-I/12


to establish he was deprived of a culturally competent evaluation or that the court

abused its discretion by relying upon Dr. Kuan.

       Because Ren fails to show any risk of deprivation from the trial court’s

chosen procedures or that the court abused its discretion, the second Mathews

factor weighs against him. Ren fails to establish a violation of his procedural due

process rights or an abuse of discretion in the trial court’s management of the trial

or reliance upon Dr. Kuan.

III. Division of Property

       Ren contends that the trial court’s division of property was not just and

equitable.

       “A trial court in dissolution proceedings has broad discretion to make a just

and equitable distribution of property based on the factors enumerated

in RCW 26.09.080.”42 The court can make a just and equitable division without an

equal division of assets.43 The factors a court must consider under

RCW 26.09.080 include, but are not limited to, the nature and extent of community

and separate property, the duration of the marriage, and the economic

circumstances of each spouse.44 The trial court can also consider other factors

such as the parties’ age, health, future earnings, employment history, necessity,




       42   In re Marriage of Wright, 179 Wn. App. 257, 261, 319 P.3d 45 (2013).
       43
        Id. at 262 (citing In re Marriage of White, 105 Wn. App. 545, 549, 20 P.3d
481 (2001)).
       44   Urbana v. Urbana, 147 Wn. App. 1, 11, 195 P.3d 959 (2008).



                                          12
No. 81236-0-I/13


and financial abilities.45 We will affirm unless the appellant demonstrates a

manifest abuse of discretion by the trial court.46

       Here, the trial court ordered a 65 percent to 35 percent split, favoring Guo,

of the proceeds from the court ordered sale of the couple’s $2,275,000 home. The

trial court awarded each party the accounts in their name and the joint account to

Ren. The court noted that Guo’s separate accounts were “significantly depleted”

because she was using them to support her and her daughters while the divorce

was pending and pay for attorney fees.47 Even so, the court also acknowledged

that there “was a disparity” in the amounts in Guo and Ren’s separate accounts

and, given that disparity and to promote a timely sale of the residence, the court

found that “Ms. Guo shall allot from her account to Mr. Ren $15,000 when he signs

a lease for a new apartment [by February 1, 2020] and an additional $15,000

when he actually moves out of the house.”48 Ren was also awarded all of the

assets in China, except the interest in the Shanghai apartment owned by Guo and

her family. The trial court imputed both Ren and Guo’s future incomes at minimum

wage. The court also noted that Guo would be supporting their daughters by

herself “with little or no child support to assist.”49 On this record, the court


       45   Id.
       46   Id. at 10.
       47   RP (Dec. 5, 2019) at 1021.
       48Id. at 1027-28. Because Ren did not move out of their residential home
by February 1, 2020, the trial court reduced the amounts he would receive. If Ren
signed a leased by March 1, he would receive $7,500, and if he moved out by
March 15, he would receive another $7,500.
       49   Id. at 1026-27.



                                           13
No. 81236-0-I/14


considered the factors in RCW 26.09.080. Ren fails to show the court abused its

broad discretion in how it weighed them when it divided the couple’s assets.

V. Fees on Appeal

       Ren contends that he is entitled to attorney fees under RAP 18.1,

mentioning but not citing authority regarding need and ability to pay. He fails to

satisfy the requirements of RAP 18.1 for an award of fees.50

       Guo requests attorney fees on appeal under RAP 18.9 for a frivolous

appeal and under RCW 26.50.060(1)(g) for defending the DVPO. Because

arguable issues are raised, the appeal is not frivolous.51 But as the prevailing

party, Guo is entitled to reasonable attorney fees under RCW 26.50.060(1)(g) for

defending the DVPO, subject to her compliance with RAP 18.1(d).52

       Therefore, we affirm.



WE CONCUR:




       50
        Osborne v. Seymour, 164 Wn. App. 820, 865, 265 P.3d 917 (2011);
RAP 18.1(b).
       51   Streater v. White, 26 Wn. App. 430, 434, 613 P.2d 187 (1980).
       52
        In re Gourley, 124 Wn. App. 52, 59, 98 P.3d 816 (2004), aff’d sub nom.
Gourley v. Gourley, 158 Wn.2d 460, 145 P.3d 1185 (2006).



                                          14